DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 25, 2020 is acknowledged. Claims 1-21 are pending; claims 6-11; and claims 1-5 and 12-21 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2019 has been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, paragraph [0315] in the instant published application, USPgPub 2019/0177721. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Applicant is advised that should claim 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 
Instant claims 18-20 recite (without editing marks as instantly presented):
18.   A method for the prophylaxis and/or treatment of PRRSV virus infections comprising the step of administering a vaccine comprising the attenuated PRRSV of claim 15 and a pharmaceutically acceptable diluent or excipient to a subject.
19.    A method for the prophylaxis and/or treatment of PRRSV virus infections comprising the step of administering the attenuated PRRSV of claim 15 to a subject.
20. A method for the prophylaxis and/or treatment of PRRSV virus infections comprising the step of administering a vaccine or medicament comprising the attenuated PRRSV of claim 15 to a subject.

The presence of the pharmaceutically acceptable diluent or excipient does not further distinguish the method of instant clam 18 from the material administered in instant claims 19 and 20 because the attenuated PRRSV administered in instant claims 19 and 20 necessarily encompass a pharmaceutically acceptable diluent or excipient. Therefore, the subject matter of claims 19 and 20 are substantial duplicates of instant claim 18, despite a slight difference in wording. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: polymorphic virus populations or quasispecies of the attenuated PRRS virus genome claimed. The instant disclosure is replete with discussions describing the heterogeneity or quasispecies of PRRS virus populations that coexist with the parental attenuated viruses in an infected cell, see paragraphs [0007, 0013, 0022, 0067, 0085, and 0307, for example]. It is from these quasispecies that a cDNA comprising the consensus sequence is derived.  Therefore, ‘quasispecies’ of the instant attenuated PRRS virus genome is an essential feature of the instant invention. In contrast, claim 1 is drawn to generating an infectious cDNA from the genome of “an” (one/ single) “attenuated PRRSV strain”. It is not clear how polymorphic zones are identified within a single attenuated PRRSV strain genome sequence, as required by step (a) or determining the most frequent sequence within the polymorphic zones, as required by step (b) without the presence of the requisite quasispecies that are discussed as an essential feature throughout the instant disclosure. This rejection affects all dependent claims. 
Instant claim 2 requires that the genome sequence corresponds to a sequence having at least 99.90% degree of identity with the consensus sequence of an attenuated strain. It is not clear how any percent identity can be determined since there is no requisite context for comparison. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without quasispecies of an attenuated PRRSV strain, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The instant disclosure is replete with discussions describing the heterogeneity or quasispecies of PRRS virus populations that coexist with the parental attenuated viruses in an infected cell, see paragraphs [0007, 0013, 0022, 0067, 0085, and 0307, for example]. It is from these quasispecies that a cDNA comprising the consensus sequence is derived.  Therefore, ‘quasispecies’ of the instant attenuated PRRS virus genome is an essential feature of the instant invention. In contrast, claim 1 is drawn to generating an infectious cDNA from the genome of “an” (one/ single) “attenuated PRRSV strain”. It is not clear how polymorphic zones are identified within the single attenuated PRRSV genome sequence, as required by step (a) or determining the most frequent sequence within the polymorphic zones, as required by step (b) without the presence of the requisite quasispecies that are discussed as an essential feature throughout the instant disclosure. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Instant claim 2 requires that the genome sequence corresponds to a sequence having at least 99.90% degree of identity with the consensus sequence of an attenuated strain. It is unclear how corresponding sequences between the genome sequence and a consensus sequence of an attenuated PRRSV strain is characterized, as claimed, without any structural consensus provided for comparison. The percent identity differences are indeterminate. There are no structural features required, only a range of percentage of sequence identity. There is no disclosure of structure, sequence, or physical properties of either the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain). 
The instant disclosure describes generating a consensus sequence from the population of quasispecies of attenuated PRRSV strain VP-046BIS, see Example 1 in the paragraph beginning with [0307] of the instant published disclosure. However, there is no written description for the genus encompassed by the compositions claimed. 
The skilled artisan would be unable to identify the scope of homologs or fragments or variants encompassed by the instant claims or distinguish a consensus sequence from a genome sequence having at least 99.90%. Amonsin et al. (Virology Journal 2009; 6: 143) show genetic analysis of full-length PRRSV Thai isolates, including a 99.9% identity between Thai isolate 01NP1 and MLV, see Table 3. Zhang et al. (Journal of Veterinary Diagnostic Investigation. 2017; 29 (1): 41-50) also show 99.9% genomic sequence identity between various reference PRRSV isolates and PRRSV vaccines, see Table 1. 
In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application.”); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support).
In the instant case, there is no disclosure of structure, sequence, or physical properties of the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969 stated that: [F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
Amgen Inc. vs Sanofi (2017-1480, Fed Cir, 2017) states that "an adequate written description must contain enough information about the actual makeup of the claim products -a precise definition such as by structure, formula, chemical name, physical properties, or 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). In the instant case, the specification does not provide adequate written description of the starting material (genome sequence) or the finished material (consensus sequence of the attenuated PRRSV strain) or other physical or chemical properties. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention. The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 12-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Calvert et al. (WO 2013/173443, cited in the IDS).
Calvert et al. anticipate a method for generating an infectious cDNA clone based on the genome of an attenuated North American PRRSV strain, P129-PK17-FL, see Example 1 on pages 39-40. In Example 2, beginning on page 41, Calvert et al. anticipate  a) identifying polymorphic zones of the genome sequences from each PRRSV P129-PK17-FL genome segment of an attenuated strain of PRRSV, b) determining the most frequent sequence within the
polymorphic zones identified in step a), and c) constructing an infectious cDNA clone
comprising the most frequent sequence in at least one of the polymorphic zones
identified in step (a). These teachings anticipate instant claims 1, 3-5, and 12-15. Claim 3 of Calvert et al. is drawn to a method for vaccinating swine against PRRSV by administering an isolated nucleic acid comprising a DNA or RNA or plasmid or viral vector encoding the attenuated PRRSV, anticipating instant claims 16-21. Also see the paragraph bridging pages 4-5; the paragraph bridging pages 26-27; and Example 9 beginning on page 63; Example 10 beginning on page 67; and Table 6-8 and 11-16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (Journal of Virology. December 2015; 89 (23): 12070-12083, cited in the IDS), Calzada-Nova et al. (Veterinary Immunology and Immunopathology. 2012; 148: 116-125)  and Vignuzzi et al. (Nature Medicine. 2008; 14 (2): 154-161).
Vu et al. teach generating a consensus PRRSV cDNA from 59 nonredundant, full genome PRRSV type 2 viruses, named “PRRSV-CON”, see the abstract, “Collection of type 2 PRRSV full-genome…” on page 12071 and “Design of a consensus genome…” on page 12072. Vu et al. teach PRRSV-CON confers heterologous protection against divergent PRRSV strains, see the abstract and “PRRSV-CON confers exceptional levels…” on pages 12074-12077.
While Vu et al. teach that three of the 59 type 2 PRRSV strains used to generate the PRRSV-CON are attenuated (see the paragraph directly above “Table A1” on page 12079), Vu et al. do not teach identifying polymorphic zones of attenuated PRRSV. 
Calzada-Nova et al. identify polymorphic zones present in attenuated PRRSV quasispecies present in different cell lines, MARC-145 and ZMAC, and subsequently compare vaccine efficacy of either attenuated virus strain, see the abstract, sections 2.2, 2.3, 3.6, Table 3, and Figure 6. Calzada-Nova et al. identify two polymorphisms in the quasispecies generated from passaging in in different cell lines, MARC-145 and ZMAC, respectively, see Table 3 and Figure 6. These two polymorphisms indicate that the consensus sequence of the attenuated PRRSV strains have at least 99.90% sequence identity to the genome sequence, as required by instant claim 2.     
One of ordinary skill in the art prior to the effective filing date would have been motivated to have generated a consensus sequence, as taught by Vu et al., from the quasispecies 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648